Citation Nr: 0329243	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Armed Forces Services 
Corporation
	(formerly the Army and Air Force Mutual 
Aid Association)


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that granted, in pertinent part, 
the veteran's claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD), evaluating it as zero 
percent (non-compensably) disabling.  The veteran disagreed 
with this decision in September 2000 and perfected a timely 
appeal in November 2000.

By decision issued in July 2001, the Board granted the 
veteran's claims of entitlement to service connection for 
irritable bowel syndrome (IBS), vascular hypertension (which 
the Board characterized as essential hypertension), and for a 
left renal calculus, and also granted the veteran's claim of 
entitlement to an initial disability rating in excess of zero 
percent for maxillary sinusitis, to 10 percent disabling.  
Additionally, the Board granted entitlement to a separate 
compensable evaluation for post-operative residuals of a 
right orbital cavernous hemangioma consisting of Horner's 
syndrome, to 10 percent disabling.  Finally, the Board denied 
the veteran's claim of entitlement to an initial disability 
rating in excess of 10 percent for a right visual field 
defect as a post-operative residual of a right orbital 
cavernous hemangioma.  Because the veteran did not perfect a 
timely appeal of the Board's July 2001 decision, it 
constitutes a final decision on these claims.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1100 
(2003).

In its July 2001 decision, the Board remanded the veteran's 
claims of entitlement to service connection for a left knee 
disability and for a left great toe disability and 
entitlement to an initial disability rating in excess of zero 
percent for GERD to the RO for additional development.

In a January 2002 rating decision, the RO effectuated the 
Board's July 2001 decision.  In that rating action, the RO 
evaluated the veteran's service-connected post-operative 
residuals of a right orbital cavernous hemangioma consisting 
of Horner's syndrome and service-connected maxillary 
sinusitis each as 10 percent disabling.  The RO also 
evaluated the veteran's service-connected left renal 
calculus, hypertension, and IBS each as zero percent (non-
compensably) disabling.  All of these evaluations were 
effective from September 1, 1999 (the date of the veteran's 
claims).  The RO notified the veteran and his service 
representative of this decision in February 2002.  The record 
does not reflect that the veteran has filed a Notice of 
Disagreement with the level of compensation or the effective 
date assigned to each of these service-connected 
disabilities.  See 38 U.S.C.A. § 7105 (West Supp. 2002); see 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Accordingly, these issues are no longer a part of the current 
appeal.

The Board notes that, in a March 2003 Supplemental Statement 
of the Case, the RO announced to the veteran and his service 
representative that, in a rating action dated on March 26, 
2003, the RO granted the veteran's claims of entitlement to 
service connection for a left knee disability and a left 
great toe disability, and evaluated each of these 
disabilities as zero percent (non-compensably) disabling.  
However, the Board is unable to ascertain from the 
information of record whether the veteran and his service 
representative were furnished copies of this rating decision.  
Furthermore, a copy of this rating decision has not contained 
in the veteran's claims folder.  Therefore, the RO should 
furnish a copy of this March 2003 rating decision to the 
veteran and his service representative and also associate a 
copy of this decision with the veteran's claims folder.  In 
any event, this rating action constitutes a full grant of 
benefits with respect to the veteran's claims of entitlement 
to service connection for a left knee disability and a left 
great toe disability.  38 U.S.C.A. § 7105 (West Supp. 2002).  
Accordingly, these issues also are no longer a part of the 
current appeal.

Because the veteran has disagreed with the initial disability 
rating assigned to his service-connected GERD, all of the 
evidence considered in the initial rating following the grant 
of service connection in June 2000 must be considered when 
this claim is re-adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).


REMAND

At the outset, the Board notes that, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board observes that, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (hereinafter, the "Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2).  In this regard, the RO was advised 
in the Board's July 2001 decision and remand that, pursuant 
to 38 C.F.R. §§ 3.159 and 19.9(a)(2), it should ensure 
compliance with all of the VCAA's notification requirements 
on the veteran's claims.  In response to the Board's 
directive, the RO issued 2 letters to the veteran and his 
service representative in June 2002 that purported to comply 
with the VCAA.  However, a detailed review of these letters 
reveals that they did not include a discussion of the 
pertinent law and regulations applicable to initial (or 
increased) rating claims and, in fact, did not advise the 
veteran and his service representative of the information and 
evidence needed to substantiate the veteran's currently 
appealed claim.  As such, and in light of the Federal 
Circuit's decision, this case must be remanded.

The Board also observes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  It found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Finally, the Board notes that, during the pendency of this 
appeal, the regulations pertaining to Diagnostic Code 7346 
(hiatal hernia), which is applicable to the veteran's claim 
of entitlement to an initial disability rating in excess of 
zero percent for GERD, were revised effective July 2, 2001.  
See 68 Fed. Reg. 29488 (May 31, 2001).  Where, as here, the 
law or regulations change after a claim has been filed but 
before the administrative or judicial process has been 
concluded, the version most favorable to the appellant 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
date, neither the veteran nor his service representative has 
been advised as to the criteria contained in the revised 
Diagnostic Code 7346.  As such, on remand, the RO should 
advise the veteran and his service representative of the 
criteria contained in the revised Diagnostic Code 7346.


In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002), and any other 
applicable legal precedent.  In doing so, 
the veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  With respect to the veteran's claim 
of entitlement to an initial disability 
rating in excess of zero percent for 
gastroesophageal reflux disease, the RO 
should send the veteran and his service 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate these claims.  The letter 
also should specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO should provide the veteran and 
his service representative a copy of the 
former and revised Diagnostic Code 7346.  

4.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

5.  After completing the above 
development, and after undertaking any 
additional development deemed warranted 
by the record, and keeping in mind the 
dictates of the VCAA, the RO should again 
review the veteran's claim of entitlement 
to an initial disability rating in excess 
of zero percent for gastroesophageal 
reflux disease (GERD).  In doing so, the 
veteran's claim is to be evaluated in 
light of the former and revised 
Diagnostic Code 7346, and all other 
pertinent legal authority and the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


